

114 HR 4119 RS: Gulf Islands National Seashore Land Exchange Act of 2016
U.S. House of Representatives
2016-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 611114th CONGRESS2d SessionH. R. 4119[Report No. 114–340]IN THE SENATE OF THE UNITED STATESApril 4, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicAN ACTTo authorize the exchange of certain land located in Gulf Islands National Seashore, Jackson
			 County, Mississippi, between the National Park Service and the Veterans of
			 Foreign Wars, and for other purposes.
	
 1.Short titleThis Act may be cited as the Gulf Islands National Seashore Land Exchange Act of 2016. 2.Land exchange, Gulf Islands National Seashore, Jackson County, Mississippi (a)Land exchange authorizedThe Secretary of the Interior, acting through the Director of the National Park Service (in this section referred to as the Secretary) may convey to the Veterans of Foreign Wars Post 5699 (in this section referred to as the Post) all right, title, and interest of the United States in and to a parcel of real property, consisting of approximately 1.542 acres and located within the Gulf Islands National Seashore in Jackson County, Mississippi, section 34, township 7 north, range 8 east. Jackson County, Mississippi, identified as NPS Exchange Area on the map entitled Gulf Islands National Seashore, Proposed Land Exchange with VFW, Davis Bayou Area—Jackson County, MS, numbered 635/133309, and dated June 2016.
 (b)Land To be acquiredIn exchange for the property described in subsection (a), the Post shall convey to the Secretary all right, title, and interest of the Post in and to a parcel of real property, consisting of approximately 2.161 acres and located in Jackson County, Mississippi, section 34, township 7 north, range 8 east identified as VFW Exchange Area on the map described in subsection (a).
 (c)Equal value exchangeThe values of the parcels of real property to be exchanged under this section are deemed to be equal.
			(c)Equal value exchange
 (1)In generalThe values of the parcels of real property to be exchanged under this section shall be equal, as determined by an appraisal conducted—
 (A)by a qualified and independent appraiser; and (B)in accordance with nationally recognized appraisal standards.
 (2)EqualizationIf the values of the parcels of real property to be exchanged under this section are not equal, the values shall be equalized through—
 (A)a cash payment; or (B)adjustments to the acreage of the parcels of real property to be exchanged.
					(d)Payment of costs of conveyance
 (1)Payment requiredThe Secretary shall require the Post to cover costs to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the land exchange under this section, including survey costs, costs related to environmental documentation, and any other administrative costs related to the land exchange. If amounts are collected from the Secretary in advance of the Secretary incurring the actual costs and the amount collected exceeds the costs actually incurred by the Secretary to carry out the land exchange, the Secretary shall refund the excess amount to the Post.
 (2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the land exchange. Amounts so credited shall be merged with amounts in such fund or account and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account.
 (e)Description of propertyThe exact acreage and legal description of property to be exchanged under this section shall be determined by surveys satisfactory to the Secretary and the Post.
 (f)Conveyance agreementThe exchange of real property under this section shall be accomplished using a quit claim deed or other legal instrument and upon terms and conditions mutually satisfactory to the Secretary and the Post, including such additional terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
 (g)Valid existing rightsThe exchange authorized under this section shall be subject to valid existing rights. (h)Title approvalTitle to the Federal parcel of real property and non-Federal parcel of real property to be exchanged under this section shall be in a form acceptable to the Secretary.
 (g)(i)Treatment of acquired landLand and interests in land acquired by the United States under subsection (b) shall be administered by the Secretary as part of the Gulf Islands National Seashore.
 (h)(j)Modification of boundaryUpon completion of the land exchange under this section, the Secretary shall modify the boundary of the Gulf Islands National Seashore to reflect such land exchange.September 6, 2016Reported with amendments